Citation Nr: 0925930	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  04-05 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for service connection for 
a chronic bilateral foot disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to June 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Atlanta, Georgia which determined that new and 
material evidence had not been received to reopen the 
Veteran's claim of entitlement to service connection for a 
bilateral foot disorder.  In May 2005, the Veteran was 
afforded a hearing before the undersigned Veterans Law Judge.  
In April 2006, the Board determined that new and material 
evidence had not been received to reopen the Veteran's claim 
of entitlement to service connection for a bilateral foot 
disorder.  The Veteran subsequently appealed to the United 
States Court of Appeals for Veterans Claims (Court).

In July 2006, the Court granted the Parties' Joint Motion to 
Remand; vacated the Board's April 2006 decision; and remanded 
the Veteran's appeal to the Board for additional action.  In 
an October 2007 decision, the Board determined that the 
portion of an August 29, 1996, Board decision denying service 
connection for a bilateral foot disorder under the provisions 
of 38 C.F.R. § 3.655 was clearly and unmistakably erroneous.  
Based upon this decision, the Board issued a separate 
decision in October 2007 remanding the issue of entitlement 
to service connection for a chronic bilateral foot disorder.  
As discussed below, the Board finds that there was 
substantial compliance with its remand.  See Stegall v. West, 
11 Vet. App. 268 (1998).  Regrettably, however, additional 
development is needed with respect to this claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The Veteran is seeking entitlement to service connection for 
a bilateral foot disorder.  He does not deny that he had 
bilateral foot problems necessitating surgery prior to his 
entry into active duty service.  Rather, it is his contention 
that his feet were asymptomatic prior to service and that 
various incidents of service, including physical training and 
exposure to cold temperatures, further damaged his feet.  See 
Written Statement received August 22, 2008.  

A review of the claims file, including the Veteran's service 
treatment records, reflects that he was, indeed, seen for 
bilateral foot problems prior to his entry into active duty 
service in December 1988.  Medical records dated prior to and 
during service establish that the Veteran underwent a 
bilateral bunionectomy, bilateral arthroplasty of the fifth 
proximal interphalangeal, and excision of porokeratosis of 
the left fifth submetatarsal, in October 1986 for the 
following diagnoses: hyperkeratotic lesions, bilateral dorsal 
fifth digits; keratotic lesion, left fifth metatarsal; hallux 
valgus, asymptomatic; hammertoes, bilateral fifth digits; and 
plantar flex, left fifth metatarsal.  See Dr. F.B.T. Clinical 
Record dated October 12, 1984; Atlanta Hospital and Regional 
Diabetes Center Operative Report dated October 2, 1986.  

Nevertheless, the Veteran's service entrance examination in 
November 1988 was clinically normal; a self-reported history 
of bunionectomies was noted.  Thereafter, in January 1989, 
the Veteran began to complain of bilateral foot pain.  
Following an Entrance Physical Standards Board he was placed 
on permanent physical profile for status post- bilateral 
bunionectomy, left fifth metatarsal surgery, and right middle 
phalangectomy.  Service treatment records reflect continued 
complaints of foot pain as well as two reported foot 
injuries.  See Sick Call Record dated February 13, 1989 
(reported that a table was thrown on his feet); Sick Call 
Record dated April 26, 1989 (reported someone stepping on his 
toe); Service Podiatry Clinical Record dated April 6, 1989.  
A possible fractured toe was also investigated on multiple 
occasions, but no fracture was ever diagnosed.  See Service 
X-ray Reports dated February 13, 1989, and May 8, 1989.  

The Veteran was separated from active duty service in June 
1989.  Shortly thereafter, in October 1989, he returned to 
his private podiatrist for evaluation of painful feet.  The 
clinical record reflects that he had not been seen since 
surgery in 1986.  See Dr. F.B.T. Clinical Record dated 
October 24, 1989.  Following an examination of the Veteran, 
the private physician diagnosed the Veteran with recurring 
plantar flexed fifth metatarsal; forefoot valgus, gastro 
soleus equinus, and plantar fasciitis were also diagnosed.  
The Veteran's remaining post-service medical records show 
continued treatment for bilateral foot problems, including 
multiple surgeries and treatment for chronic plantar 
fasciitis.  See Dr. J.L.G. Clinical Record dated July 5, 
1994.  See also Letter from Dr. K.E.J. of Southside Medical 
Care dated June 3, 2003.  The Veteran has also submitted a 
private medical opinion that his plantar fasciitis is 
unrelated to his prior bunionectomies.  See id.  

Under the above circumstances, service connection may be 
warranted for any chronic foot disorder(s) diagnosed during 
service unless the VA shows, by clear and unmistakable 
evidence, both that any chronic foot disorder(s) diagnosed 
during service existed prior to service, and that such 
disorder(s) was not aggravated by service.  VAOPGCPREC 3-03 
(July 16, 2003).  See also 38 U.S.C.A. § 1111 (West 2002); 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991); 38 C.F.R. § 
3.304(b).  The government may show a lack of aggravation by 
establishing that there was no increase in disability during 
service or that any "increase in disability [was] due to the 
natural progress of the" preexisting condition.  38 U.S.C.A. 
§ 1153 (2008).  Additionally, service connection may be 
warranted for any chronic foot disorder diagnosed after 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).

The competent evidence shows that despite clear and 
unmistakable evidence of pre-service post-surgical changes in 
his bilateral feet, the Veteran did not complain of problems 
with his feet until nearly one month into his active duty 
service.  Furthermore, the Veteran was diagnosed with 
additional chronic foot problems, including plantar 
fasciitis, shortly after service separation.  The Board is of 
the opinion that this evidence "indicates" that the 
Veteran's military service may have aggravated his pre-
service foot problems or resulted in a new chronic foot 
disorder.  

However, the Board is prohibited from making conclusions 
based on its own medical judgment, and the present record 
does not contain any medical opinions regarding the issue of 
whether any of the Veteran's current chronic foot problems, 
including plantar fasciitis, are the result of in-service 
events, to include the issue of whether any pre-service foot 
problems were permanently aggravated by service.  See Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  As such, the 
appropriate action is to remand this appeal for a VA 
examination which addresses the nature and etiology of any 
current chronic foot disorders.  Additionally, an opinion 
should be obtained as to whether there is any evidence that 
the Veteran's pre-service foot injuries underwent a permanent 
increase in severity during service, and if so, whether any 
permanent increase in severity shown in service was 
undebatably (i.e., clearly and unmistakably) due to the 
natural progress of the disease.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2008).  

In addition to obtaining a VA examination, the Board finds 
that a remand is necessary to obtain outstanding records that 
have been identified by the Veteran.  Specifically, in August 
2008, the Veteran submitted a copy of a letter from the 
Social Security Administration (SSA) notifying him that he 
had been awarded disability benefits "because of chronic 
plantar fasciitis and status post multiple foot surgeries."  
See SSA Letter dated June 9, 2008.  The Court has held that 
records associated with SSA determinations cannot be 
unilaterally deemed irrelevant by VA because the possibility 
that such records contain relevant evidence pertaining to 
etiology cannot be foreclosed absent a review of these 
records.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-8 
(2002).  As such, the Board concludes that it must also 
remand this claim so that the AOJ may obtain any records, 
including medical evidence, regarding any SSA disability 
determinations.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any SSA disability 
benefit determinations as well as any 
copies of the records on which such 
determinations were based.  A response, 
negative or positive, should be associated 
with the claims file.  Requests must 
continue until the AOJ determines that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.

2.  After any outstanding records have 
been associated with the claims file, 
schedule the Veteran for a VA foot 
examination.  The claims folder and a copy 
of this REMAND must be made available to 
the examiner for review and the 
examination report should reflect that a 
review of the claims file was completed in 
conjunction with the examination.  
Following a review of the claims file, an 
interview with the Veteran, and a physical 
examination of the Veteran, to include any 
necessary and/or indicated medical 
testing, the examiner should specify the 
nature of any current chronic foot 
disorder(s) of the right and left feet, 
including plantar fasciitis and any 
residuals of an October 1986 bilateral 
bunionectomy, left fifth metatarsal 
surgery, and right middle phalangectomy, 
and provide diagnos(es) for any 
disabilit(ies).  Thereafter, the examiner 
should provide a response to all of the 
following:

(a) Whether it is more likely than not 
(i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that any residuals of 
the Veteran's October 1986 bilateral foot 
surgery underwent a permanent increase in 
severity during service.  If the examiner 
finds that there was a permanent increase 
in severity shown in service, he/she 
should state whether any permanent 
increase in severity shown in service was 
undebatably (i.e., clearly and 
unmistakably) due to the natural progress 
of the disease.

(b) For all other identified chronic foot 
disorders, including plantar fasciitis, 
the examiner should provide an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that such disorders are 
etiologically related to the Veteran's 
active service.  

A detailed rationale should be provided 
for all opinions.  If it cannot be 
determined whether the Veteran currently 
has a current chronic foot disorder that 
was incurred in or aggravated by service 
on a medical scientific basis and without 
invoking processes related to guesses or 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the examination report, with an 
explanation as to why this is so.  

3.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




